TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00103-CR



                                  Jason Lynn Lewis, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 67334, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant was convicted of possession of a controlled substance. The trial court has

certified that the case is a plea bargain case and that appellant has no right to appeal. See Tex. R.

App. P. 25.2(a)(2). We therefore dismiss the appeal. See Tex. R. App. P. 25.2(d) (if trial court does

not certify that defendant has right to appeal, “appeal must be dismissed”).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Jurisdiction

Filed: March 13, 2015

Do Not Publish